                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION


KENNEY KUNTE SMITH                                 §

VS.                                                §            CIVIL ACTION NO. 9:18-CV-191

DIRECTOR, TDCJ-CID                                 §

                              MEMORANDUM OPINION & ORDER

        Petitioner, Kenney Kunte Smith, an inmate confined at the Polunsky Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

                                              Discussion

        Petitioner submitted his prisoner trust fund account statement on October 16, 2018 (docket

entry no. 2). This Court liberally construes the statement as a motion to proceed in forma pauperis.

A review of the statement reveals that petitioner has maintained a six month average deposit of

$26.13 and a six month average balance of $71.77. Petitioner has a current balance of $91.00

        Since 1892, Congress has permitted indigent persons to bring lawsuits in federal courts

without prepayment of filing fees. Act of July 20, 1892, ch. 209.27 Stat. 252 (codified, as amended,

at 28 U.S.C. § 1915). The applicable statute is intended to provide access to the federal courts for

litigants who lack financial resources to pay any part of the statutory filing costs. However, a district

court may order users of the courts to pay the filing fees when they are financially able to do so. See

Williams v. Estelle, 681 F.2d 946 (5th Cir. 1982).
         Based on petitioner’s six month average deposits and balance, petitioner should pay the $5.00

filing fee in this action. Accordingly, petitioner will be denied leave to proceed in forma pauperis

and directed to pay the $5.00 filing fee.

                                               ORDER

         For the reasons set forth above, petitioner’s application to proceed in forma pauperis is

DENIED. Petitioner shall pay the $5.00 filing fee within thirty (30) days from the date set forth

below.


          So Ordered and Signed
          Nov 14, 2018
